Grant, J.
(after stating the facts). The sole question presented is: Were these logs in transit on the second Monday in April, — the time fixed by the statute for the assessment of all property? 3 How. Stat. § 117061. The *21statute providing for the assessment .of forest products is as follows:
'‘Personal property of non-residents of the State, and all forest products owned by residents or non-residents or estates of deceased persons, shall be assessed to the owner or to the person having control thereof in the township or ward where the same may be, except that, where such property is in transit to some place within the State, it shall be assessed in such place: Provided, all forest products in transit on the second Monday in April, and thereafter found in the waters or streams of this State, or on the banks or shores of any lake, pond, or stream of this State, when the same is not at the place where it is to be manufactured, shall be held to have a place of destination at the sorting grounds of the rafting and driving agents or booming company nearest the mouth of such stream, unless the contrary shall be made to appear by the owner or party having the same in charge: Provided further, that all lumber, logs, timber, lath, pickets, shingles, posts, cordwood, tanbark, telegraph or telephone poles, or railroad ties, that may be piled or left in any yard, railroad reserve, or in any shed, shall not be deemed 'in transit, but shall be assessed to the owner thereof in the township or ward where the same may be situate at the time provided for by law for taking any assessment.” 3 How. Stat. § 11706, subd. á.
These logs are not affected by the first proviso, since they were not in transit over any of the waters or streams of this State, within the meaning of that proviso. The last proviso is the controlling one. We held in Maurer v. Cliff, 94 Mich. 194, that logs and lumber piled along a railroad track, awaiting the convenience iof the owner or the facilities for shipment, were not in transit, and that they were liable to assessment in the township where situate. Obviously, there is no distinction between a storage on land and in the water, awaiting facilities for shipment by rail. These logs were no more in transit than they would have been had they been left upon the skidways in the woods, or piled along the railroad, awaiting shipment. They were stored in the lake, close by the railroad, and so remained for two ^months, for the *22convenience of the defendants. They were, therefore, not in transit, within the meaning of the statute, and were properly assessed in the plaintiff township.
Judgment reversed, and new trial ordered.
The other Justices concurred. '